In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Price, J.), dated January 9, 2002, which denied their motion for leave to renew and reargue the defendants’ motion for summary judgment dismissing the complaint, which was granted in a prior order of the same court dated June 26, 2001.
Ordered that the appeal is dismissed, with costs.
The appellants’ motion, denominated as one for leave to renew and reargue the defendants’ prior motion for summary judgment dismissing the complaint, was not based upon new facts which were unavailable at the time they opposed the original motion. Therefore, the motion was, in fact, one for leave to reargue, the denial of which is not appealable (see Pierre v Delish & Bakery Rest., 294 AD2d 417, 418 [2002]). Ritter, J.P., Feuerstein, McGinity, Townes and Cozier, JJ., concur.